McCay, Judge.
It is true that the act of congress of 1867 (United States Statutes, volume 14, 480,) does provide that the tax due from a distiller shall be a lien on the tract of land on which the distillery is situated. But the provisions of the same act, in reference to the license and the requirement that the owner of the land shall consent to this lien, together with the provisions of the act of 1868 on the same subject, clearly indicate that it was not the intent of congress to declare this lien to exist in cases where the still was upon the land of another *287without his knowledge or consent. Such a provision would be so contrary to the principles of justice that it should require the very plainest language to establish it — language that would meet the very case, add not, as is the case in this act, mere general words. We incline to think that when the act says a lien on the land, it only means a lien on the interest óf the distiller in the land and the interest of the party signing the consent, at the time of the license.
In this country, where there is so much unseated land, the owners of which live at a distance, such a provision would be so unjust, so open to be used as a fraudulent means of stealing land, and so unfair that we feel sure such was not the intent of congress. Even in the case of illegal distilling, the act of 1868 only forfeits the land of one other than the distiller, in case he knows of the illegal distillation on his land. As this is a worse offense than failing to pay the tax, the inference is a fair one that the lien of the tax on land not belonging to the distiller, only extends to the case of one who has consented that his land shall be so charged as provided by the act itself. And we the more readily come to this conclusion, because of the various provisions made, in case the land is under mortgage, or in litigation, etc.
Judgment affirmed.